DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8,821,224 to Alexander et al.
Re Claim 1, Alexander et al discloses a grille shutter comprising: a frame (20); a fin (24) supported by the frame; and brackets (26) that are arranged respectively on opposite sides of the frame (20) in a vehicle right-left direction, and are used for attaching the frame to a vehicle body, each of the brackets being partially provided with a fragile portion (cut out portions of 26).  Re Claim 2, Alexander discloses wherein: the fragile portion is provided in a middle portion (cut out portion start from the middle down) of a corresponding bracket (26) in a vehicle upper-lower direction; each of the brackets includes a joining portion (edge of 92 along wall 96) that is joined to the vehicle body (96); and the joining portion includes an upper joining portion provided above the fragile portion, and a lower joining portion provided below the fragile portion.  Re Claim 6, Alexander et al discloses wherein: each of the brackets (26) is provided with a normal portion (top); and a thickness of the fragile portion (Cut out portion) is smaller than a thickness of the normal portion. Re Claim 7, Alexander discloses wherein each of the brackets (26) is formed integrally with the frame (20).  Re Claim 8, Alexander et al discloses each . 
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612